Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 November 2022 has been entered. 
Response to Arguments
Applicant’s cancellation of Claims 2, 5, and 8 and addition of Claims 20-21 is acknowledged.
Applicant's arguments filed 3 November 2022 have been fully considered but they are not persuasive.
Applicant argues that the amendments made to the independent claims of the instant application overcomes prior art references WO ‘161 and Tsai. Specifically, Applicant argues that neither reference teaches or discloses a photosensitive coloring composition comprising a polymerizable monomer represented by formula (M1), formula (M2), or formula (M3). Formula (M1) of the instant application is a tetrafunctional monomer called pentaerythritol tetraacrylate and Formula (M2) of the instant application is a hexafunctional monomer called dipentaerythritol hexaacrylate. WO ‘161 discloses that the polymerizable monomer M may be either substantially only a trifunctional monomer M1 or a combination of M1 with a polymerizable monomer M2 having four or more groups having an ethylenically unsaturated double bond (tetrafunctional or higher monomer) (WO ‘161, paragraph 0044 of the English translation). WO ‘161 further discloses that a tetrafunctional or higher functional polymerizable monomer M2 is preferably pentaerythritol tetraacrylate (identical to (M1) of the instant application) or dipentaerythritol hexamethacrylate (the methacrylate version of (M2) of the instant application) (WO ‘161, paragraph 0051 of the English translation). WO ‘161 also states that dipentaerythritol hexaacrylate is used as a polymerizable monomer (“polymerizable monomer C”, see WO ‘161, paragraph 00198 of the English translation) Thus, WO ‘161 does disclose a polymerizable monomer selected from the group of formulas (M1), (M2), and (M3) (pentaerythritol tetraacrylate and dipentaerythritol hexaacrylate). Therefore, Applicant’s arguments are not found to be persuasive.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-7, 9-14, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/164161 A1 (WO ‘161).
Regarding Claims 1 and 3, WO ‘161 discloses a photosensitive composition comprising a coloring material (“halogenated zinc phthalocyanine”, paragraph 0016-0020 of the English translation) and a curable compound (“polymerizable monomer”, paragraph 0031 of the English translation). Specifically, WO ‘161 discloses C.I. Pigment Green 58 and 59 as the coloring material (i.e. chromatic colorants, paragraph 0020 of the English translation) and bifunctional or higher functional methacrylates and acrylates as the curable compound (paragraph 0031 of the English translation). These features are listed as an embodiment of the instant invention (see paragraphs 0085 and 0126 of the instant application’s specification). WO ‘161 also discloses that the coloring material is present in the composition at an amount of 30 to 70% by mass, with respect to the total solid content of the photosensitive composition (paragraph 0021 of the English translation). The curable compound includes a polymerizable monomer and resin (“polymerizable monomer”, paragraph 0031 of the English translation and “resin”, paragraph 0099-00100 of the English translation, see also “alkali-soluble resin having a polymerizable group”, paragraph 00123 of the English translation). The polymerizable monomer may be pentaerythritol tetraacrylate (corresponding to formula (M1) of the instant application) (paragraph 0051 of the English translation) or dipentaerythritol hexaacrylate (corresponding to formula (M2) of the instant application) (paragraph 00198 of the English translation). The polymerizable monomer is present in an amount of 0.1 to 50 mass% with respect to the total solid content of the composition (paragraph 0033 of the English translation). The resin is present in an amount of 1 to 80 mass% with respect to the total solid content of the composition (paragraph 00100 of the English translation). While WO ‘161 is silent in regards to the optical density of a 0.5 micrometer film made from the disclosed composition, it would be expected that the composition disclosed in WO ‘161 would possess an optical density at 248 nm of 1.6 or higher because this property should be inherent to the chemical composition. Since the disclosed composition of WO ‘161 would comprise the same chemical species as the composition disclosed in the instant application, the optical density would be inherently the same. Additionally, the limitation of instant claim 1 that reads “wherein the photosensitive coloring composition is used for exposure to light having a wavelength of 300 nm or shorter” is an example of intended use. While WO ‘161 does not disclose the use of the disclosed composition for exposure to light having a wavelength of 300 nm or shorter, the composition could be used for this application.
Regarding Claim 4, this claim is drawn to an intended use purpose and thus is not further limited in scope than instant Claim 1.
Regarding Claims 6-7, 9-10, and 20-21, WO ‘161 discloses a photopolymerization initiator for the photosensitive coloring composition. Specifically, oxime compounds (paragraph 0061 of the English translation), benzophenone compounds (paragraph 0075 of the English translation), acylphosphine compounds (paragraph 0074 and 0076 of the English translation), and compounds having triazine skeletons (paragraph 0074 of the English translation) are presented in WO ‘161. WO ‘161 discloses that the photopolymerization initiator may be an oxime compound having a fluorene ring (paragraph 0081 of the English translation) or an oxime compound having a benzofuran skeleton (paragraph 0082 of the English translation).
Regarding Claims 11-14, WO ‘161 discloses the use of a green colorant (paragraph 0020 of the English translation) and states that the coloring material is present in the composition at an amount of 30 to 70% by mass, with respect to the total solid content of the photosensitive composition (paragraph 0021 of the English translation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/164161 A1 (WO ‘161) in view of US 2016/0223912 A1 (Tsai).
Regarding Claims 15-19, WO ‘161 discloses a photosensitive composition according to instant Claim 1. WO ‘161 also discloses a pattern forming method (paragraph 00175 of the English translation). One of the steps involved in the pattern forming method disclosed in WO ‘161 is forming a photosensitive composition layer, using the photosensitive composition, on a support (paragraph 00176-00179 of the English translation). As stated above, the composition is anticipated to have an optical density of 1.6 or higher with respect to light having a wavelength of 248 nm. The method according to WO ‘161 includes a development step, where the unexposed portion of the photosensitive composition layer are developed and removed (paragraph 00181 of the English translation). WO ‘161 also discloses a post-baking heat treatment step, which occurs after development (paragraph 00183 of the English translation). However, WO ‘161 does not disclose an irradiation step wherein the exposure is performed with light having a wavelength of 300 nm, nor does it disclose the use of a KrF exposure device. Tsai teaches a color filter manufacturing method. In the method disclosed by Tsai, there is an exposure step of a photoresist layer using a deep ultraviolet light with a wavelength of 248 nm (paragraph 0022). This light is provided by a KrF excimer laser (paragraph 0022). Tsai also teaches a second exposure step after the first exposure, wherein the second exposure used a second light at a second wavelength (paragraph 0023). WO ‘161 and Tsai are analogous art because both references teach methods for forming patterns with photosensitive materials. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use a KrF light source to provide light at 248 nm, as taught by Tsai, in the pattern forming method disclosed by WO ‘161 because a KrF light source with a wavelength of 248 nm can produce pattern feature sizes as small as 32 nm and below (see Tsai, paragraph 0022).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737          

/PETER L VAJDA/Primary Examiner, Art Unit 1737     
12/14/2022